Citation Nr: 1513038	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript is in the record.  The Board remanded the claim for additional development of the record in September 2014.  The case is again before the Board for appellate consideration.


FINDING OF FACT

The Veteran's low back disability was manifested many years after, and is not shown to be related to, his service


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2009 and January 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The service treatment records show the Veteran was seen in March 1982 for a burning sensation on his lower back for two months.  There was a bright red rash on his belt line.  The examiner indicated the Veteran's pants were about two sizes too small in the waist, and this might cause some discomfort.  The assessment was strain from an ill-fitting uniform.  In May 1982, the Veteran reported pain in the upper right side of his back.  It was noted he had been carrying a sack which weighed more than 100 pounds.  An examination revealed tenderness from T8 to L4.  The assessment was back sprain.  Later that month, he complained of lower right quadrant pain in the back for several months.  X-rays showed no pathology.  The assessment was lumbar strain.  The Veteran related a history of recurrent back pain on the report of medical history in May 1984.  It was noted in the physician's summary that he had constant low back pain.  The spine was normal on the May 1984 service separation examination.  

The Veteran's discharge certificate shows he was awarded the Parachute Badge.

Private medical records show the Veteran was seen in November 2004 and complained of chronic low back pain.  He stated the pain began in 1994 while he was lifting a patient at work.  He stated he was in severe pain and was taken to an emergency room.  He noted a more recent injury in October 2004.  

VA outpatient treatment records show that the Veteran was seen in April 2009 and reported a long history of chronic back pain.  He stated he was injured in a motor vehicle accident when he was 16 years old, but that he was not medically evaluated for it.  He noted he began to have problems with his lower back in service, but was not given an adequate medical examination.  He added that he injured his back at work following service.  He presented to a VA orthopedic clinic in November 2009 for low back pain.  He stated he had experienced low back problems for a number of years.  He indicated he had a workmen's compensation injury about five years earlier when he was lifting someone from a wheelchair.  He said he had pain and was unable to walk well for about three months.  He indicated he went to physical therapy and was given epidural injections but his back had only improved minimally.  

On March 2010 VA examination, the Veteran had difficulty remembering any back problems in service.  He did not recall any back injuries.  He indicated he had some back pain which was attributed to his equipment.  He said he was diagnosed with a back strain in 1982, and that he also participated in jump school, karate and boxing.  He reported intermittent low back pain since then.  He related he had had two significant injuries after service, the first in 1994.  He noted his low back pain eventually resolved, but reported a steady decline in his back since then.  He described another injury in 2006, after which he complained of right sciatica.  The diagnosis was lumbar spine degenerative disc disease.  The examiner, who reviewed the record, concluded that it was less likely than not that the Veteran's back condition was related to the strain in service.  He stated it was due to the two work-related injuries after service.  The examiner observed that the Veteran did not remember any back injury in service, even though he was active in karate and boxing.  He noted the Veteran stated he had a steady decline in his back condition after the post-service work injury in 1994, with further deterioration after another work injury in 2006.  He opined that the strain in service, the details of which were unclear, was insignificant compared to the post service injuries that led to chronic pain and significant disability.  

The Veteran was again examined by the VA for his back in July 2012.  It was noted the Veteran stated there was lots of pounding in jump school, but no injuries.  He was diagnosed with strains.  The Veteran claimed gradual progressive low back pain after service.  It was again noted he had sustained two back injuries following his discharge from service.  It was stated his low back pain was not limiting for athletic activity after service, but after the two back injuries following service, his back pain became more chronic and limiting.  The diagnosis was lumbosacral spondylosis.  The examiner, who reviewed the records, opined it was less likely as not that the Veteran's low back condition was incurred in or caused by the in-service injury.  He explained that when the Veteran was seen during service for back pain in 1982, it was probably related to jump school.  The Veteran injured his back twice following service, resulting in workmen's compensation interventions.  He concluded the Veteran's current back disability related directly to his work experience after service, as there was no objective evidence of a relationship to his back strains in service.  

Of record are statements from two physical therapists dated in 2014.  One therapist concluded the Veteran's current back pain "may be" related to a fall in service, and the other said it was "likely" related to the fall.  

VA outpatient treatment records show the Veteran reported in April 2012 that he had had low back pain since the age of 21, with non-specific injury in service.  In September 2013, he indicated his longstanding back pain started in 1982.  He noted there was no specific trauma, but he had years of wear and tear from parachute school.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran was seen on several occasions in service for a back strain.  It was initially attributed to his uniform pants being too tight.  This is similar to the Veteran's assertion that he was told by a medic during service that is belt was too tight.  He was again found to have a low back strain in May 1982.  The Board acknowledges that he reported low back pain at the time of the separation examination, but a clinical evaluation in May 1984 was normal.  

The Veteran has furnished several accounts regarding the onset of his low back disability.  During the March 2014 hearing before the undersigned, he recalled that one time when he was going down stairs, he felt like a "knife stabbed me right in the center of the right side of my lower back."  He claimed he immediately went to sick call, and this was when he was told his belt was too tight.  The Board notes there is no mention in the service treatment records that the Veteran ever reported hurting his low back while on stairs.  On other occasions, the Veteran has said he could not recall any back injury in service, but merely referred to the pounding in jump school.  The varying explanations as to the etiology of his low back problems render the Veteran's statements to be less than credible.  

The Board also finds that the Veteran's reports of continuity of back symptomatology since his complaints in service are not credible.  The inconsistencies between his various statements with respect to continuity weighs against the credibility of his assertions of continuity.  For example, as noted above, in November 2004, he stated his low back difficulties began in 1994.  During his 2010 VA examination, he reported that his back symptomatology had been intermittent since his back complaints in service.  Further, on several occasions when seeking treatment for his low back, the Veteran made no reference to having had low back problems in service.  For these reasons, service connection based on the theory of continuity of symptomatology is not warranted.

In any event, the record clearly establishes the Veteran sustained two work-related injuries after service.  The VA examiner, who reviewed the Veteran's record, concluded in both March 2010 and again in July 2012, that it was less likely as not that the current low back disability was related to the strain noted in service.  He attributed the current disability to his post-service injuries.  The Veteran has submitted statements from two physical therapists who opined that his low back disability might be or was likely related to a fall in service.  However, there is no indication in the service treatment records of a fall in service that resulted in low back complaints.  The Veteran has described how his back hurt while walking down stairs, but he has never mentioned a fall in service that caused problems with his low back.  The Board finds these opinions to be of less probative value than that of the VA physician as, in part, they appear to be based on an inaccurate factual premise.  Further, there is no indication that the physical therapists reviewed the record or had a complete picture of the Veteran's medical history.  The VA examiner, on the other hand, specifically noted he had reviewed the record and commented on the Veteran's history of post-service injuries.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Veteran's assertions that his low back disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a low back disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A low back disability was first manifested many years after service, and the most probative evidence has found it is not linked to service.

In summary, the evidence of record establishes that the Veteran's lumbar spine disability became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability.


ORDER

Service connection for a low back disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


